Judge Greene
dissenting in part, concurring in part.
I do not agree that the evidence supports the grant of summary judgment for the defendants on the basis of plaintiff’s contributory negligence.
The evidence, in the light most favorable to the plaintiff, reveals that: the plaintiff had no understanding of how a treadmill was powered or operated, as she had never used one; there were no signs informing the plaintiff that the treadmill was electrically powered; the treadmill was electrically powered and was connected to the power source with a cord leading from the front of the treadmill to a plug box on the floor in front of the treadmill and then through a plastic pipe into the ceiling; boxes were stacked in front of the treadmill with the open tread facing the aisle; the plaintiff entered onto the treadmill from the open end of the machine; the plaintiff did not see any electrical outlets in the area of the treadmill or notice that it was connected to a power source; and she touched the controls on the machine, it came on at a high rate of speed and threw her off and onto the floor. This evidence raises a genuine issue of fact with regard to plaintiff’s contributory negligence, but it does not in my opinion constitute contributory negligence as a matter of law. The evidence does show, as noted by the majority, that the plaintiff touched the control panels without thinking and did not hold onto the handrails. This evidence must, however, be evaluated in the context of whether she *847knew or should have known that the machine was electrically powered and if so, connected to a power source. The evidence, in the light most favorable to the plaintiff, does not show that she knew or should have known that the treadmill was connected to a power source.
I do agree, however, that summary judgment for the defendant Diversified Products Corporation (Diversified) was proper for a different reason. The evidence simply does not support the allegations that Diversified was negligent. I would therefore affirm the summary judgment for Diversified and reverse the summary judgment for Rose’s Stores, Inc., and remand for trial.